DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2020 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “a second layer of driving electrodes (110)” as recited at least in claim 1 is not labeled in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings, see figures 8a-10, are objected to because every line, number and letter is not durable, clean, sufficiently dark and dense and uniformly thick and well defined. The weight of all lines and letters is not durable enough to permit adequate reproduction, see 37 CFR 1.84(l).  Specifically, the hand-drawn numerals are not clean enough. Corrected drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 9, the metes and bounds of the claim cannot be determined because the examiner cannot figure out what is being claimed. What are the plurality of electrical potentials? The electrical potentials of what? What is each waveguide? What are the single wave fronts offset from each other? What are they? How are 
With respect to claim 10, the metes and bounds of the claim cannot be determined because the examiner cannot figure out what is being claimed. What is the diffraction pattern? How is it reprogrammed? What is being reprogrammed? What are the diffraction pattern’s components? What are the diffraction maximums and minimums? Of the diffraction pattern? Are there any structures in the claim? What method is being completed? The claim is so indefinite that an examination of the claim in view of the prior art is unable to be completed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura et al. (US 2004/0247236, hereinafter referred to as Yoshimura). Yoshimura anticipates claims:
1 and 8: (Original). Reconfigurable integrated optical microswitch (see figures 22-26, and the method of using the associated structures) device (1) comprising
a base layer (100) (substrate 101a is interpreted as the base layer),

a first layer of driving electrodes (104) (counter electrodes 101h are interpreted as the first layer of driving electrodes) arranged above the non-conducting adhesive layer (102), 
a layer of electro-optical material (slab waveguide 101b is interpreted as the electro-optical material, see paragraph 0122) arranged above the layer of driving electrodes (104), 
a plurality of waveguides (50) (see figure 22, the waveguides are formed by the slab waveguide, and the plurality coming from the channels formed between the 101h electrodes and the 101d IC) obtained in the layer of electro-optical material (106), 
a second layer of driving electrodes (110) (the 101d IC are interpreted as the second layer of driving electrodes), arranged above the layer of electro-optical material (106), and connected to the plurality of waveguides (50), 
characterized in that it further comprises: 
a layer of dielectric insulating material (108) (the 101c interface layer is interpreted as the dielectric insulating material, as it has a dielectric constant) arranged between the layer of electro-optical material (106) and the second layer of driving electrodes (110) (see figure 22).
2 (Original). Microswitch device according to claim 1, characterized in that the layer of dielectric insulating material (108) comprises a plurality of openings (109) (see figure 23; the plurality of openings are interpreted as the positions at which each element 101f is located) arranged at the waveguides (50) of the layer of electro-optical material (106).
3 (Original). Microswitch device according to claim 2, characterized in that at least one of the layers of driving electrodes comprises a vertical driving line (see figure 23, the driving lines extend in the vertical direction meeting the limitation) comprising a plurality of layers of conducting material (114) arranged on the waveguides (50) of the layer of electro-optical material (106) (see figure 23), and a horizontal driving line comprising a plurality of conductive 
4 (Original). Microswitch device according to claim 3, characterized in that an end portion (121) of each conductive strip (120) is arranged in one of the plurality of openings (109) of the layer of electro-optical material (106) and connected to a respective waveguide (50) of the layer of electro-optical material (106) (see figure 23, the end portions of the strips are in the openings as defined and shown in figure 23).
5 (Currently Amended). Microswitch device according to claim 1 characterized in that said waveguides (50) are made by micro- machining in planar technology (see figures 22 and 23; this limitation is a product-by-process limitation that fails to further structurally define the structures previously claimed).
6 (Currently Amended). Microswitch device according to claim 1, characterized in that a portion of said layer of electro-optical material (106) is free from waveguides (50) and comprises a pair of electrodes (60, 70) (the portions of the slab waveguide 101b between the channels defined as the array of waveguides is interpreted as being free from waveguides, and the pair of electrodes is interpreted as the pair of electrodes located above and adjacent these positions and below).
7 (Original). Microswitch device according to claim 1, characterized in that it comprises a plurality of multi-layer structures, each composed of a plurality of layers, arranged on top of each other so that each base layer (100) of a multi-layer structure is arranged on the upper surface of a second multi-layer structure (see figure 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874